DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Drawings
The drawings filed 3/17/2020 were accepted.


Request for Continued Examination
The response filed on 1/10/2022 has been entered and made of record. Claims 1, 8, 15, and 21-26 are amended and claims 27-29 were added. Claims 1, 3, 6-8, 10, 13-15, 17, and 20-29 are pending, and claims 2, 4, 9, 11, 16, and 18 have been cancelled.
The previous rejections under 35 USC 102(a)(1) of claims 1, 3, 6-8, 10, 13-15, 17, and 20-26 have been removed with respect to the amendments. New rejections under 35 USC 103 of claims 1, 3, 6-8, 10, 13-15, 17, and 20-29 were added.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6-8, 10, 13-15, 17, and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Halfond et al (US20200019583A1; filed 7/11/2018) in view of Douglas et al (US 20120162266 A1; filed 9/23/2011).


With regards to claim 1, Halfond et al discloses A system, comprising: at least one processing device comprising a processor operatively coupled to a memory, wherein the at least one processing device, for a given content presentation, is configured to (Halfond, paragraph 41: “FIG. 1 illustrates an example computing device 100. The computing device 100 has a processor 102, a non-transitory memory 104, and a display 106.”): obtain content in a source language and a content design structure that is consistent with the source language content; translate the source language content to content in at least one destination language (Halfond, paragraph 85: “FIG. 5 shows an overview of the process of initializing the population. The inputs are a version of the web page (labeled “baseline”) 502 that shows its correct layout and a translated version (labeled “PUT” or “Page Under Test”) 504 that exhibits IPFs.” The Baseline is the original source document with the base design structure, the PUT is the initial translated document without any changes to the design); evaluate the translated content for one or more inconsistencies with respect to the content design structure (Halfond, paragraph 85: “The first set of candidate solutions represents modifications to the elements that are computed based on text expansion (step 506) that occurred to the PUT 504.”) by determining one or more dimensions associated with components of the content design structure for which a portion of the translated content is out of scope (Fig. 3: Detect IPFs and Potentially faulty elements; paragraph 4: “HTML elements that are fixed in size may clip text or appear to be too large in size, while those that are not fixed can expand, contract, and move around the page in ways that are inconsistent with the rest of the page's layout. Such distortions, called Internationalization Presentation Failures (IPFs)”); and adapt the content design structure based on the one or more inconsistencies of translated content to generate an adapted content design structure such that the content presentation is localized for the at least one destination language (Halfond, paragraph 86: “During the fine tuning (step 316), the best candidate solution in the population is selected and the change values A in it are fine tuned in order to get the best possible fix.” Candidate solutions include those listed in Fig. 5: increased width, increased height, decreased font); wherein adapting the content design structure comprises: modifying the one or more dimensions associated with the components of the content design structure for which a portion of the translated content is out of scope (Halfond, paragraph 72: “This candidate solution represents a repair to the PUT that decreases the font-size of the elements in S1 by one pixel, decreases the font-size of the elements in S2 by one pixel, and increases the width of the elements in S2 by ten pixels.”); and responsive to modifying the one or more dimensions associated with the at least one given component, modifying one or more dimensions associated with one or more other components of the content design structure (Halfond, paragraph 73: "An example of such an ancestor element is shown in FIG. 4. In the example, increasing the width of the elements in SimSet S requires modification to the fixed width value of the ancestor div element in order to make space for the children elements' expansion.").
 responsive to modifying the one or more dimensions… modifying one or more dimensions associated with one or more other components of the content design structure that are adjacent to the at least one given component of the content design structure for which the portion of the translated content is out of scope.
Douglas et al teaches responsive to modifying the one or more dimensions… modifying one or more dimensions associated with one or more other components of the content design structure that are adjacent to the at least one given component of the content design structure for which the portion of the translated content is out of scope (Douglas et al, paragraph 74: "For instance, if a type module 202-1 is using type definition 204-1 to construct a tile object 126-1 that is too large for current dimensions of a presentation tile 124-1, the type module 202-1 may use information about adjacent or adjoining presentation tiles 124-2, 124-3 to determine whether the current dimensions for the presentation tile 124-1 may be increased to accommodate a larger tile object 126-1, and the current dimensions for the presentation tiles 124-2, 124-3 may be decreased accordingly. The authoring component 110 may implement various fitting algorithms to accommodate such cases").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Halfond and Douglas such that elements adjacent to the component may be adjusted in size in a different way in response to the adjustment of the component. This would have enabled the invention to reflow the layout of the document in a way that preserves the spatial characteristics of the document (Douglas, abstract: “The presentation component may reposition, or reflow, the tiles in the montage in the changed display in a way that preserves the spatial characteristics of the tiles to each other.”). 

With regards to claim 3, which depends on claim 1, Halfond discloses wherein the portion of translated content is out of scope when the portion of translated content is one of truncated and misaligned in the content design structure as compared with the corresponding portion of source language content (Halfond, paragraph 50: “The goal of the systems and methods described herein is to automatically repair IPFs that have been detected in a translated version of a web page. A translation can cause the text in a web page to expand or contract, which leads to text overflow, element movement, incorrect text wrapping, and/or misalignment.”).

With regards to claim 6, which depends on claim 1, Halfond discloses wherein the content presentation localized for the at least one destination language is at least one web page (Halfond, paragraph 9: “What is described is a method for repairing an internationalization presentation failure in a webpage when translating the webpage from a first language to a second language.”).

With regards to claim 7, which depends on claim 1, Halfond discloses wherein the content in the source language comprises one or more of text, an image and a design element (Halfond, paragraph 50: “A translation can cause the text in a web page to expand or contract, which leads to text overflow, element movement, incorrect text wrapping, and/or misalignment”).

Claims 8, 10, and 13-14 recite substantially similar limitations to claims 1, 3, and 6-7 respectively and are thus rejected along the same rationales.

Claims 15 and 17 recite substantially similar limitations to claims 1 and 3 respectively and are thus rejected along the same rationales.

Claim 20 recites substantially similar limitations to claim 7 and is thus rejected along the same rationale.

With regards to claim 21, which depends on claim 1, Halfond does not disclose wherein modifying one or more dimensions associated with the one or more other components of the content design structure includes proportionally modifying at least one dimension of the one or more dimensions relative to modifying at least one dimension of the one or more dimensions of the at least one individual given component.
Douglas et al teaches wherein modifying one or more dimensions associated with the one or more other components of the content design structure includes proportionally modifying at least one dimension of the one or more dimensions relative to modifying at least one dimension of the one or more dimensions of the at least one individual given component (Douglas et al, paragraph 74: "For instance, if a type module 202-1 is using type definition 204-1 to construct a tile object 126-1 that is too large for current dimensions of a presentation tile 124-1, the type module 202-1 may use information about adjacent or adjoining presentation tiles 124-2, 124-3 to determine whether the current dimensions for the presentation tile 124-1 may be increased to accommodate a larger tile object 126-1, and the current dimensions for the presentation tiles 124-2, 124-3 may be decreased accordingly. The authoring component 110 may implement various fitting algorithms to accommodate such cases").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Halfond and Douglas such that elements adjacent to the component may be adjusted in size in a different way in response to the adjustment of the component. This would have enabled the invention to reflow the layout of the document in a way that preserves the spatial characteristics of the document (Douglas, abstract: “The presentation component may reposition, or reflow, the tiles in the montage in the changed display in a way that preserves the spatial characteristics of the tiles to each other.”). 


With regards to claim 22, which depends on claim 21, Halfond discloses wherein modifying one or more dimensions associated with the one or more other components of the content design structure includes decreasing the at least one dimension of the one or more dimensions associated with the one or more other components of the content design structure.
Douglas et al teaches wherein modifying one or more dimensions associated with the one or more other components of the content design structure includes decreasing the at least one dimension of the one or more dimensions associated with the one or more other components of the content design structure (Douglas et al, paragraph 74: "For instance, if a type module 202-1 is using type definition 204-1 to construct a tile object 126-1 that is too large for current dimensions of a presentation tile 124-1, the type module 202-1 may use information about adjacent or adjoining presentation tiles 124-2, 124-3 to determine whether the current dimensions for the presentation tile 124-1 may be increased to accommodate a larger tile object 126-1, and the current dimensions for the presentation tiles 124-2, 124-3 may be decreased accordingly. The authoring component 110 may implement various fitting algorithms to accommodate such cases").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Halfond and Douglas such that elements adjacent to the component may be adjusted in size in a different way in response to the adjustment of the component. This would have enabled the invention to reflow the layout of the document in a way that preserves the spatial characteristics of the document (Douglas, abstract: “The presentation component may reposition, or reflow, the tiles in the montage in the changed display in a way that preserves the spatial characteristics of the tiles to each other.”). 




Claims 25-26 recite substantially similar limitations to claims 21-22 respectively and are thus rejected along the same rationales.

With regards to claim 27, which depends on claim 22, Halfond does not disclose wherein modifying one or more dimensions associated with the one or more other components of the content design structure includes decreasing the at least one dimension of the one or more dimensions associated with multiple ones of the one or more other components of the content design structure.
Douglas et al teaches wherein modifying one or more dimensions associated with the one or more other components of the content design structure includes decreasing the at least one dimension of the one or more dimensions associated with multiple ones of the one or more other components of the content design structure (Douglas et al, paragraph 74: "the type module 202-1 may use information about adjacent or adjoining presentation tiles 124-2, 124-3…").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Halfond and Douglas such that elements adjacent to the component may be adjusted in size in a different way in response to the adjustment of the component. This would have enabled the invention to reflow the layout of the document in a way that preserves the spatial characteristics of the document (Douglas, abstract: “The presentation component may reposition, or reflow, the tiles in the montage in the changed display in a way that preserves the spatial characteristics of the tiles to each other.”). 



Claim 29 recites substantially similar limitations to claim 27 and is thus rejected along the same rationales.




Response to Arguments
Applicant's arguments filed 11/30/2021 with respect to amended claim 1 have been fully considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with applicant that Halfond does not teach modifying an adjacent component in response to modifying a component. Instead multiple (including adjacent) components were modified together, or a parent component (not adjacent) is modified in response to the original modification. However, upon further search and consideration, examiner added the new USC 103 rejections above in view of Douglas, who teaches adjusting adjacent elements to compensate for the size of a main element. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kohda (US 20020186241 A1): Teaches adjusting adjacent display areas in response to an element being enlarged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178